Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Caridi on 06/02/2022.
The application has been amended as follows:
Claims 1 and 8 have been amended as follows:
Claim 1 (Currently Amended) A battery module comprising:
	a plurality of batteries stacking in a stacking direction; and
	at least one spacer disposed between adjacent batteries among the plurality of batteries, 
	wherein the spacer includes at least one reflection layer which reflects at least 60% of an electromagnetic wave having a wavelength of 0.7 to 3 µm,
	wherein the at least one reflection layer includes at least one of steel, nickel, rhodium, silver, copper, and gold, [[and]]
	wherein a thickness of the at least one reflection layer is from 50 µm to 500 µm[[.]], 
	wherein the spacer includes two heat insulating materials, and
wherein the at least one reflection layer is disposed between the two heat insulating materials in the stacking direction.

Claim	8 (Currently Amended) The battery module according to Claim 1,
	

wherein the at least one reflection layer includes an exposed portion which does not overlap the two heat insulating materials in the stacking direction.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Hu et al., teach the claim limitations except, “wherein the spacer includes at least one reflection layer which reflects at least 60% of an electromagnetic wave having a wavelength of 0.7 to 3 µm, wherein the at least one reflection layer includes at least one of steel, nickel, rhodium, silver, copper, and gold, wherein a thickness of the at least one reflection layer is from 50 µm to 500 µm, wherein the spacer includes two heat insulating materials, and wherein the at least one reflection layer is disposed between the two heat insulating materials in the stacking direction.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific spacer with the specific layer structure and the specific composition in order to prevent the chain heat generation.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723